Notice of Non-Responsive Amendment
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 12/29/20.
The reply filed 12/29/20 affects the application 14/760,604 as follows:
 Claim 2 has been amended. Claims 1, 3-7 have been canceled.  New claims 8-11 have been added.  Upon further consideration the Examiner has now determined that the Applicant’s amendment is non-responsive.
The responsive to applicants’ amendment and arguments is contained herein below.
Claims 2, 8-11 are pending in application
Newly submitted claims 8-11 and amended claim 2 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: Independent claim 8 is drawn to a method of activating AMPK in mammalian cells, said method comprising step of bringing into contact the mammalian cells with a composition comprising not less than 0.5% w/w Pterocarposide and not less than 0.5% w/w Sabioside, to bring about the effect of activating AMPK. Furthermore, independent claim 10 is drawn to a method of inhibiting gluconeogenesis in mammalian cells, said method comprising step of bringing into contact the mammalian cells with a composition comprising not less than 0.5% w/w Pterocarposide and not less than 0.5% w/w Sabioside, to reduce glucose synthesis. Also, independent claim 2 is drawn to a method of isolating a composition comprising not less than 0.5% w/w Pterocarposide (STR#1) and not less than 0.5% w/w Sabioside from Pterocarpus marsupium, using a process comprising specific recited steps. The method of using the 
All previously pending examined claims 1-7 are entirely drawn to a composition.
Since applicant has received an action on the merits for all pending claims 1-7 as the presented invention dated October 02, 2020, according to MPEP § 819, the general policy of the Office is not to permit the applicant to shift to claiming another invention. 
In the instant case, all previously pending claims 1-7 entirely drawn to the composition herein have been shifted by Applicant to other different inventions or methods that are independent or distinct from the claimed composition previously presented and examined.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using or making the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  
Note that a reference to composition herein would not necessarily be a reference to the method of making or using herein under 35 USC 103. The composition and methods herein have separate consideration as to patentability.
               The application currently contains no pending claims directed to the claimed composition previously examined. Therefore, the amendment is considered non-responsive to the previous Office Action.  

bona fide attempt to reply, applicant is given a TIME PERIOD of ONE (1) MONTH or THIRTY (30) DAYS, whichever is longer, from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623